Citation Nr: 0500410	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  02 05-081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
myositis of the lumbar spine.

2.  Entitlement to service connection for a bilateral 
shoulder disorder, including secondary to the low back 
disorder.

3.  Entitlement to service connection for a cervical spine 
disorder, including secondary to the low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1966.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which increased the rating of the veteran's low back disorder 
from 10 to 20 percent, but denied a rating higher than that.  
He appealed for a higher rating.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  In addition, the RO denied his claims 
for service connection for cervical spine and bilateral 
shoulder disorders.  He appealed those decisions as well.

Unfortunately, because further development is needed before 
the Board can make a decision, this appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran was service connected for myositis of the lumbar 
spine in November 1976.  His low back disorder arose from a 
motor vehicle accident, which occurred during his military 
service.  In June 1999, he filed claims for 
service connection for bilateral shoulder calcification and 
cervical spine arthritis, which, as stated earlier, were 
denied in August 2000.  He contends his shoulder and cervical 
spine disorders arose either as a result of the motor vehicle 
accident or secondarily to his already service-connected low 
back disorder.



In reviewing the claims file, the Board notes that several 
notices were sent to the veteran at different addresses.  In 
his July 2002 substantive appeal, he reported his address was 
on [redacted] Place in Brooklyn.  (See VA Form 9).  The RO sent a 
letter to him at that address as recently as February 2004.  
But, in May 2004, it sent a copy of the supplemental 
statement of the case (SSOC) to a previous address listed by 
him on [redacted]  Avenue in Brooklyn.  

There is no indication in the record that the veteran changed 
his address since he submitted his substantive appeal.  It is 
not clear why the RO sent the SSOC to his previous address.  
So this case must be remanded so the RO can verify his 
current address, either through the veteran himself or his 
representative.  

The Board also notes the veteran was scheduled for a VA 
examination in March 2004, but failed to report to it without 
any explanation.  The record is not clear if notice of that 
examination was sent to him, and if so, to what address it 
was sent.  The duty to assist provisions of the Veterans 
Claims Assistance Act (VCAA) include the duty to provide 
medical examinations or opinions if it is determined 
necessary to decide a claim.  38 C.F.R. § 3.159(c)(4) (2004).  
Because it is not clear whether notice of the March 2004 
examination was sent to the correct address, the RO must 
reschedule him for another examination and ensure that he is 
sent proper notice.  

Also after a preliminary review of the record, the Board 
notes conflicting assessments of the veteran's low back 
disorder.  Initially, during an October 1976 VA examination, 
he was diagnosed as having myositis with mild scoliosis right 
at the L1 interspace, and sacralization of the transverse 
process of L5 bilaterally with resultant narrowing of the 
lumbosacral joint space.  A report of the February 2000 VA 
examination notes mild scoliosis of the lumbar spine, but no 
osteoarthritis.  VA outpatient treatment (VAOPT) records from 
the Brooklyn VA between November 1999 and January 2002 note 
no scoliosis upon physical examination on at least five 
different occasions.  Meanwhile, records from Dr. Behr 
indicate osteoarthritis of the lumbar spine, cervical spine, 
and shoulders.

The regulations relating to injuries and diseases of the 
spine have changed since the veteran filed his claim in June 
1999.  His service-connected low back disorder was evaluated 
in August 2000 according to Diagnostic Code (DC) 5021 for 
myositis, which, in turn, is rated based on limited ROM under 
the version of DC 5292 (limitation of motion of the lumbar 
spine) that was effective prior to September 26, 2003.  
According to the RO's SSOC, it also appropriately considered 
the new general rating formula for injuries and diseases of 
the spine (other than intervertebral disc syndrome (IVDS)), 
which became effective September 26, 2003.

The question remains, however, whether the veteran also has 
IVDS, and if so, whether it is part and parcel of his 
service-connected low back disorder.  If it is, the RO must 
also evaluate him under the criteria for IVDS.  A September 
1976 
X-ray of the lumbosacral spine indicated sacralization of the 
transverse processes of L-5 (the fifth lumbar vertebrae), 
bilaterally, with resultant narrowing of the lumbosacral 
joint space.  An April 1981 progress note from Dr. Behre 
indicates the sacralization was congenital in nature.  So, 
upon reexamination, the VA examiner must be asked to comment 
on whether the veteran has IVDS, and if so, whether it is 
congenital in nature, related directly to the motor vehicle 
accident during military service, or related secondarily to 
his service-connected myositis.  If it is determined that he 
has IVDS, and it is related to service, then the examiner 
must be asked to address the appropriate criteria for 
evaluating IVDS in his examination.  It is noted that the 
criteria have changed twice since the veteran filed his 
claim, and so copies of all applicable criteria must be 
provided to the examiner.  

Finally, the veteran was scheduled for a hearing before the 
Board at its central offices in Washington, D.C.  He failed 
to report.  Again, notice of the hearing was sent to the 
address on [redacted]  Avenue in Brooklyn.  So, upon remand, the 
RO must verify whether he still wishes to have a hearing 
before the Board in Washington, D.C.  If so, upon 
recertification, the Board will schedule him for a hearing 
and send notice to the appropriate address.



Accordingly, this case is REMANDED to the RO for the 
following:

1.	Contact either the veteran or his representative and 
confirm the veteran's current address.  

2.	Reschedule him for the appropriate VA examination to 
determine:

a.  The severity of his service-connected low back 
disorder.  (Note:  this actually may require two 
evaluations, both orthopedic and neurological).

	The claims folder is to be made available to the 
examiner, and the examiner is asked to indicate that 
he or she has reviewed the claims folder.  All 
necessary testing should be done, to include 
specifically range of motion studies (measured to the 
nearest five degrees, with normal range of motion 
specified too), and the examiner should review the 
results of any testing prior to completion of the 
examination report.  

	The examiner should identify the underlying pathologic 
process.  

	The examiner should determine whether there is 
weakened movement, premature/excess fatigability, or 
incoordination and, if feasible, these determinations 
should be expressed in terms of the degree of 
additional range of motion loss due to such factors.  
The examiner should express an opinion as to whether 
pain, whether radiating or not, significantly limits 
functional ability during flare-ups or 
when the affected portion of the back is used 
repeatedly over a period of time.  This determination 
also should be portrayed, if feasible, in terms of the 
degree of additional range of motion loss due to pain 
on use during flare-ups.  



	The examiner should determine whether there is 
limitation of motion in all planes of motion, measured 
to the nearest five (5) degrees and, if less than the 
maximum ranges of motion specified in Note 2 to the 
General Rating Formula for Diseases and Injuries of 
the Spine, at 38 C.F.R. § 4.71a, whether the ranges of 
motion found are normal and, if so, the examination 
must set forth an explanation of the reasons for such 
assessment.  

	Also, the examiner should determine whether there is 
any ankylosis, and, if so, whether it is favorable or 
unfavorable, and whether there is any muscle spasm, 
guarding, or localized tenderness causing abnormality 
of gait or spinal contour.

	The examiner should state whether the veteran 
experiences recurring attacks, and the degree of 
intermittent relief he experiences between those 
attacks, if any.  The examiner should also be asked if 
there is evidence that the veteran has sciatic 
neuropathy with characteristic pain.  If he does, 
the examiner should state whether the sciatic 
neuropathy results in demonstrable muscle spasm, 
absent ankle jerk, or any other positive neurological 
finding.  

	The examiner should further state whether any IVDS is 
present.  If so, he should give an opinion as to 
whether it is at least as likely as not related to the 
1966 motor vehicle accident that occurred during 
service, or the veteran's already service-connected 
myositis.  The examiner should also state whether any 
IVDS that may be present results in incapacitating 
episodes, and the total duration of any of those 
episodes.  

	Copies of the relevant criteria for the 
veteran's low back disorder must be provided to 
the examiner.  The examination report should be 
completely legible.  If an examination form is 
used to guide the examination, the submitted 
examination report must include the questions to 
which answers are provided.  

b.  Also schedule the veteran for an appropriate VA 
medical examination to determine whether he has a 
cervical spine disorder, and a bilateral shoulder 
disorder.  

	If these disabilities are present, the examiner 
should render an opinion as to whether it is at 
least as likely as not they are of service 
origin, or more specifically, the result of the 
1966 motor vehicle accident that occurred during 
service.  In addition, the examiner should also 
include in his or her opinion whether it is at 
least as likely as not that any cervical spine or 
shoulder disability that may exist is proximately 
due to or the result of the veteran's already 
service-connected myositis.  This includes 
indicating whether the service-connected myositis 
has chronically aggravated any cervical spine or 
bilateral shoulder disability shown to be 
present.

	If no opinion can be rendered, explain why this 
is not possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.

3.  Review the claims file.  If any development is 
incomplete, including if the examination reports 
do not contain sufficient information to respond 
to the questions posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2 (2004); 
Stegall v. West, 11 Vet. App. 268 (1998).



4.	 Then readjudicate the veteran's claims in light of the 
additional evidence obtained.  If benefits are not 
granted to his satisfaction, prepare a supplemental 
statement of the case (SSOC) and send it to him and his 
representative.  They should also be asked whether they 
still wish to have a hearing before the Board in 
Washington D.C.  Give them time to respond before 
returning the case to the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




